     Case 3:20-cv-00450-MMA-DEB Document 36 Filed 02/03/21 PageID.354 Page 1 of 10



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
   MARIA PALACIOS, individually, and as ) Case No. 3:20-cv-0450-MMA-DEB
11
   successor in interest to her son, Ivan Ortiz, )
12 deceased,                                     ) PROTECTIVE ORDER
13                                               )
14
                Plaintiff,                       )
                                                 )
15
                       v.                        )
16                                               )
17 COUNTY OF SAN DIEGO et al.,                   )
                                                 )
18
                Defendants.                      )
19                                               )
20                                               )
                                                 )
21

22          The Court recognizes that at least some of the documents and information
23    (“materials”) being sought through discovery in the above-captioned action are, for
24    various reasons, normally kept confidential by the parties. The parties have agreed to be
25    bound by the terms of this Protective Order (“Order”) in this action.
26
27

28
                                                   1
     Case 3:20-cv-00450-MMA-DEB Document 36 Filed 02/03/21 PageID.355 Page 2 of 10



 1          The materials to be exchanged throughout the course of the litigation between the
 2    parties may contain information within the category(ies) of information contemplated by
 3    Federal Rule of Civil Procedure 26(c)(1)(A)-(G). The purpose of this Order is to protect
 4    the confidentiality of such materials as much as practical during the litigation.
 5                                          DEFINITIONS
 6          1.     The term “confidential information” will mean and include information
 7    contained or disclosed in any materials, including documents, portions of documents,
 8    video, audio recordings, answers to interrogatories, responses to requests for admissions,
 9    trial testimony, deposition testimony, and transcripts of trial testimony and depositions,
10    including data, summaries, and compilations derived therefrom that is deemed to be
11    confidential information by any party to which it belongs.
12          2.     The term “materials” will include, but is not be limited to: documents;
13    correspondence;     video;   audio    recordings;     memoranda;     bulletins;     blueprints;
14    specifications; customer lists or other material that identify customers or potential
15    customers; price lists or schedules or other matter identifying pricing; minutes; telegrams;
16    letters; statements; cancelled checks; contracts; invoices; drafts; books of account;
17    worksheets; notes of conversations; desk diaries; appointment books; expense accounts;
18    recordings; photographs; motion pictures; compilations from which information can be
19    obtained and translated into reasonably usable form through detection devices; sketches;
20    drawings; notes (including laboratory notebooks and records); reports; instructions;
21    disclosures; other writings; models and prototypes and other physical objects.
22          3.     The term “counsel” will mean outside counsel of record, and other attorneys,
23    paralegals, secretaries, and other support staff employed in the law firms identified below:
24         Counsel for Plaintiff
25         Gerald Singleton (SBN 208783)                Adam Hepburn (SBN 292736)
           Brody A. McBride (SBN 270852)                Michael P. Hernandez (SBN 292679)
26         Trenton G. Lamere (SBN 272760)               Elliot Jung (SBN 285491)
           SINGLETON SCHREIBER                          HEPBURN, HERNANDEZ, & JUNG
27         McKENZIE & SCOTT, LLP                        TRIAL ATTORNEYS
           450 A Street, 5th Floor                      2121 Palomar Airport Rd., Suite 300
28         San Diego, CA 92101                          Carlsbad, CA 92011
                                                    2
     Case 3:20-cv-00450-MMA-DEB Document 36 Filed 02/03/21 PageID.356 Page 3 of 10


           P: (619) 697-1330                          P: (760) 444-0301
 1         F: (619) 697-1329                          F: (877) 808-8348
           gsingleton@ssmsjustice.com                 mhernandez@hhjtrialattorneys.com
 2         bmcbride@ssmsjustice.com                   ahepburn@hhjtrialattorneys.com
           tlamere@ssmsjustice.com
 3
           Counsel for Defendants
 4
           MELISSA M. HOLMES, Senior
 5         Deputy (State Bar No. 220961)
           STEVEN P. INMAN, II, Senior
 6         Deputy (State Bar No. 227748)
           OFFICE OFN COUNTY COUNSEL
 7         1600 Pacific Highway, Room 355
           San Diego, California 92101-2469
 8         P: (619) 531-5836
           F: (619) 531-6005
 9         melissa.holmes@sdcounty.ca.gov
           Steven.Inman@sdcounty.ca.gov
10

11                                        GENERAL RULES

12          4.    Each party to this litigation that produces or discloses any materials, answers

13    to interrogatories, responses to requests for admission, trial testimony, deposition

14    testimony, and transcripts of trial testimony and depositions, or information that the

15    producing party believes should be subject to this Protective Order may designate the same

16
      as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY.”

17                a.   Designation as “CONFIDENTIAL”: Any party may designate

18                     information as “CONFIDENTIAL” only if, in the good faith belief of

19                     such party and its counsel, the unrestricted disclosure of such

20                     information could be potentially prejudicial to the business or operations

21                     of such party, or would unduly burden a protected right of privacy or

22                     confidentiality.

23                b.   Designation as “CONFIDENTIAL - FOR COUNSEL ONLY”: Any

24                     party may designate information as “CONFIDENTIAL - FOR

25                     COUNSEL ONLY” only if, in the good faith belief of such party and its

26                     counsel, the information is among that considered to be most sensitive

27                     by the party, including but not limited to trade secret or other

28                     confidential research, development, financial or other commercial
                                                  3
     Case 3:20-cv-00450-MMA-DEB Document 36 Filed 02/03/21 PageID.357 Page 4 of 10



 1                     information, as well as photographs, videos, or other materials depicting
 2                     the layout of portions of a County jail, or that a party has a good faith
 3                     belief may otherwise compromise security at a County jail.
 4          5.    In the event the producing party elects to produce materials for inspection,
 5    no marking need be made by the producing party in advance of the initial inspection. For
 6    purposes of the initial inspection, all materials produced will be considered as
 7    “CONFIDENTIAL - FOR COUNSEL ONLY,” and must be treated as such pursuant to
 8    the terms of this Order. Thereafter, upon selection of specified materials for copying by
 9    the inspecting party, the producing party must, mark the copies of those materials that
10    contain confidential information with the appropriate confidentiality marking. Wherever
11    practicable, the designation of “CONFIDENTIAL” shall be made by the producing Party,
12    person or entity prior to, or contemporaneously with, production or disclosure.
13          6.    Whenever a deposition taken on behalf of any party involves a disclosure of
14    confidential information of any party:
15                a.   the deposition or portions of the deposition must be designated as
16                     containing confidential information subject to the provisions of this
17                     Order; such designation must be made on the record whenever possible,
18                     but a party may designate portions of depositions as containing
19                     confidential information after transcription of the proceedings; a party
20                     will have until fourteen (14) days after receipt of the deposition
21                     transcript to inform the other party or parties to the action of the portions
22                     of   the   transcript   to   be    designated    “CONFIDENTIAL”           or
23                     “CONFIDENTIAL - FOR COUNSEL ONLY.”
24                b.   the disclosing party will have the right to exclude from attendance at the
25                     deposition, during such time as the confidential information is to be
26                     disclosed, any person other than the deponent, counsel (including their
27                     staff and associates), the court reporter, and the person(s) agreed upon
28                     pursuant to paragraph 8 below; and
                                                    4
     Case 3:20-cv-00450-MMA-DEB Document 36 Filed 02/03/21 PageID.358 Page 5 of 10



 1                 c.   the originals of the deposition transcripts and all copies of the deposition
 2                      must bear the legend “CONFIDENTIAL” or “CONFIDENTIAL - FOR
 3                      COUNSEL ONLY,” as appropriate, and the original or any copy
 4                      ultimately presented to a court for filing must not be filed unless it can
 5                      be accomplished under seal pursuant to the terms outlined herein and
 6                      identified as being subject to this Order.
 7          7.     All confidential information designated as “CONFIDENTIAL” or
 8    “CONFIDENTIAL FOR COUNSEL ONLY” must not be disclosed by the receiving party
 9    to anyone other than those persons designated within this order and must be handled in
10    the manner set forth below and, in any event, must not be used for any purpose other than
11    in connection with this litigation, unless and until such designation is removed either by
12    agreement of the parties, or by order of the Court.
13          8.     Information designated “CONFIDENTIAL - FOR COUNSEL ONLY” must
14    be viewed only by counsel (as defined in paragraph 3) of the receiving party, except as set
15    forth herein, or in any subsequent order of the Court, or by the express written consent of
16    counsel.
17          9.     Information designated “CONFIDENTIAL” must be viewed only by counsel
18    (as defined in paragraph 3) of the receiving party, by court personnel, and by the additional
19    individuals listed below, provided each such individual has read this Order in advance of
20    disclosure and has agreed to be bound by its terms:
21                 a.   Parties to this action;
22                 b.   Any actual or potential witness;
23                 c.   Any person testifying at a deposition;
24                 d.   Any expert, technical advisor, or consultant, retained, employed, or
25                      consulted by any party for the purposes of this action;
26                 e.   Executives/public officials who are required to participate in policy
27                      decisions with reference to this action;
28                 f.   Stenographic (court reporter or videographer recording or transcribing
                                                    5
     Case 3:20-cv-00450-MMA-DEB Document 36 Filed 02/03/21 PageID.359 Page 6 of 10



 1                      testimony in any deposition, hearing, or other proceeding) and clerical
 2                      employees (including paralegals and law clerks) associated with the
 3                      individuals identified above.
 4          10.    With     respect     to   material     designated     “CONFIDENTIAL”          or
 5    “CONFIDENTIAL – FOR COUNSEL ONLY,” any person indicated on the face of the
 6    document to be its originator, author or a recipient of a copy of the document, may be
 7    shown the same.
 8          11.    All information which has been designated as “CONFIDENTIAL” or
 9    “CONFIDENTIAL -FOR COUNSEL ONLY” by the producing or disclosing party, and
10    any and all reproductions of that information, must be retained in the custody of the
11    counsel for the receiving party identified in paragraph 3, except that independent experts
12    authorized to view such information under the terms of this Order may retain custody of
13    copies such as are necessary for their participation in this litigation.
14          12.    No party may file any document under seal, except pursuant to a court order
15    that authorizes the filing of the document, or portion of the document, under seal. A sealing
16    order will issue only upon a showing that the information is privileged or protectable under
17    the law. The party seeking to file under seal must limit its sealing request to the specific
18    portion of the document that contains the confidential or privileged material. The Court
19    recognizes it is the burden of the party seeking to protect and/or file materials under seal
20    to demonstrate that the materials should be protected and/or filed under seal. Thus, before
21    any materials produced in discovery, answers to interrogatories, responses to requests for
22    admissions, deposition transcripts, or other documents which are designated as
23    confidential information are filed with the Court for any purpose, the party seeking to file
24    such material(s) under seal must provide written notice of the intent to file such material(s)
25    to the party who produced the material(s), at least fourteen (14) calendar days before filing
26    such material(s). This written notice shall include the specific portions of the material(s)
27    sought to be filed with the Court. The producing party may then, before 5:00 p.m. on the
28    fourteenth calendar day after receiving written notice, follow appropriate procedures to
                                                     6
     Case 3:20-cv-00450-MMA-DEB Document 36 Filed 02/03/21 PageID.360 Page 7 of 10



 1    file under seal the material(s) that the producing party has designated “CONFIDENTIAL”
 2    and/or “CONFIDENTIAL - FOR COUNSEL ONLY.” If no effort is made by the
 3    producing party to file the material(s) under seal in that timeframe, the party desiring to
 4    file the confidential information may do so publicly (i.e., not under seal). If the producing
 5    party made efforts to seek the sealing of the material(s), the party desiring to file the
 6    confidential information may not file the documents publicly absent stipulation or court
 7    order.
 8             13.   At any stage of these proceedings, any party may object to a designation of
 9    the materials as confidential information. The objecting party must notify the designating
10    party, in writing, of the materials objected to and the ground(s) for the objection.
11    Thereafter, lead counsel (or attorneys with full authority to make decisions and bind the
12    client without later seeking approval from a supervising attorney) must promptly meet and
13    confer, pursuant to Local Rule 26.1.a. If the dispute is not resolved within seven (7) days
14    of receipt of the objections, and after counsel have thoroughly and completely met and
15    conferred, the parties must place a joint call to the assigned magistrate judge’s chambers
16    to explain the dispute and the parties’ respective positions. The materials at issue must be
17    treated as confidential until the Court has ruled on the objection or the matter has been
18    otherwise resolved.
19             14.   All confidential information must be held in confidence by those inspecting
20    or receiving it, and must be used only for purposes of this action. Counsel for each party,
21    and each person receiving confidential information must take reasonable precautions to
22    prevent the unauthorized or inadvertent disclosure of such information. If confidential
23    information is disclosed to any person other than a person authorized by this Order, the
24    party responsible for the unauthorized disclosure must immediately bring all pertinent
25    facts relating to the unauthorized disclosure to the attention of the other parties and,
26    without prejudice to any rights and remedies of the other parties, make every effort to
27    prevent further disclosure by the party and by the person(s) receiving the unauthorized
28    disclosure.
                                                    7
     Case 3:20-cv-00450-MMA-DEB Document 36 Filed 02/03/21 PageID.361 Page 8 of 10



 1          15.    No party will be responsible to another party for disclosure of confidential
 2    information under this Order if the information in question is not labeled or otherwise
 3    identified as such in accordance with this Order.
 4          16.    If a party, through inadvertence, produces any confidential information
 5    without labeling or marking or otherwise designating it as such in accordance with this
 6    Order, the designating party may give written notice to the receiving party that the
 7    document or thing produced is deemed confidential information, and that the document or
 8    thing produced should be treated as such in accordance with that designation under this
 9    Order. The receiving party must treat the materials as confidential, once the designating
10    party so notifies the receiving party. If the receiving party has disclosed the materials
11    before receiving the designation, the receiving party must notify the designating party in
12    writing of each such disclosure.     Counsel for the parties will agree on a mutually
13    acceptable manner of labeling or marking the inadvertently produced materials as
14    “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY” – SUBJECT TO
15    PROTECTIVE ORDER.
16          17.    Nothing within this Order will prejudice the right of any party to object to the
17    production of any discovery material on the grounds that the material is protected as
18    privileged or as attorney work product.
19          18.    Nothing in this Order will bar counsel from rendering advice to their clients
20    with respect to this litigation and, in the course thereof, relying upon any information
21    designated as confidential information, provided that the contents of the information must
22    not be disclosed.
23          19.    This Order will be without prejudice to the right of any party to oppose
24    production of any information for lack of relevance or any other ground other than the
25    mere presence of confidential information. The existence of this Order must not be used
26    by either party as a basis for discovery that is otherwise improper under the Federal Rules
27    of Civil Procedure.
28
                                                    8
     Case 3:20-cv-00450-MMA-DEB Document 36 Filed 02/03/21 PageID.362 Page 9 of 10



 1          20.    Nothing within this Order will be construed to prevent disclosure of
 2    confidential information if such disclosure is required by law or by order of the Court.
 3          21.    Within ninety (90) days of the final termination of this action, including any
 4    and all appeals, counsel for each party must return all confidential information to the party
 5    that produced the information, including any copies and excerpts, or must destroy the same
 6    at the option of the receiving party, and must purge all such information from all machine-
 7    readable media on which it resides. Notwithstanding the foregoing, counsel for each party
 8    may retain all pleadings, briefs, memoranda, motions, and other documents filed with the
 9    Court that refer to or incorporate confidential information, and will continue to be bound
10    by this Order with respect to all such retained information. Further, attorney work product
11    materials that contain confidential information need not be destroyed, but, if they are not
12    destroyed, the person in possession of the attorney work product will continue to be bound
13    by this Order with respect to all such retained information.
14          22.    The restrictions and obligations set forth within this Order will not apply to
15    any information that: (a) the parties agree should not be designated confidential
16    information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the
17    parties agree, or the Court rules, has become public knowledge other than as a result of
18    disclosure by the receiving party, its employees, or its agents in violation of this Order; or
19    (d) has come or will come into the receiving party’s legitimate knowledge independently
20    of the production by the designating party. Prior knowledge must be established by pre-
21    production documentation.
22          23.    The restrictions and obligations within this order will not be deemed to
23    prohibit discussions of any confidential information with anyone if that person already has
24    or obtains legitimate possession of that information.
25          24.    Transmission by email or some other currently utilized method of
26    transmission is acceptable for all notification purposes within this Order.
27

28
                                                    9
 Case 3:20-cv-00450-MMA-DEB Document 36 Filed 02/03/21 PageID.363 Page 10 of 10



 1            25.   Compliance with this Order may vary by written agreement of the parties,
 2   and this Order may be modified by agreement of the parties, subject to approval by the
 3   Court.
 4            26.   The Court may modify the terms and conditions of this Order for good cause,
 5   or in the interest of justice, or on its own order at any time in these proceedings. The
 6   parties prefer that the Court provide them with notice of the Court’s intent to modify the
 7   Order and the content of those modifications, prior to entry of such an order.
 8

 9            IT IS SO ORDERED.
10   Dated February 3, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  10
